Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 was filed after the mailing date of the Non-Final Rejection on 09/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons For Allowance
Claims 1, 6-12, 17-19, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a capacitor-based power converter that comprises a power supply input, a capacitive circuit coupled to the power supply input, a. low-dropout regulator coupled to the capacitive circuit, and a power converter voltage output coupled to the low-dropout regulator, the capacitive circuit comprising a capacitive voltage doubler circuit and a capacitive voltage divider circuit, the capacitive voltage doubler circuit being separate from the capacitive voltage divider circuit; and a buck converter coupled to the power converter voltage output of the capacitor-based power converter, the buck converter comprising a supply voltage input, a ground input, and a buck converter voltage output, the supply voltage input providing a first voltage, the power supply input providing a second voltage, and the capacitive circuit generating a third voltage for the low-dropout regulator based on the first voltage being lower or higher than the second voltage.”.	Regarding claim 12, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a capacitor-based power converter that comprises a power supply input, a capacitive circuit coupled to the power supply input, a low-dropout regulator coupled to the capacitive circuit, and a power converter voltage output coupled to the low-dropout regulator, the capacitive circuit comprising a capacitive voltage doubler circuit and a capacitive voltage divider circuit, the capacitive voltage doubler circuit being separate from the capacitive voltage divider circuit; and a buck converter coupled to the power converter voltage output of the capacitor-based power converter, the buck converter comprising a supply voltage input, a ground input, and a buck converter voltage output, the processing device receiving power from the buck converter voltage output, the supply voltage input providing a first voltage, the power supply input providing a second voltage, and the capacitive circuit generating a third voltage for the low-dropout regulator based on the first voltage being lower or higher than the second voltage.”.	Regarding claim 19, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a capacitor-based power converter that comprises a power supply input, a capacitive circuit coupled to the power supply input, a low-dropout regulator coupled to the capacitive circuit, and a power converter voltage output coupled to the low-dropout regulator, the capacitive circuit comprising a capacitive voltage doubler circuit and a capacitive voltage divider circuit, the capacitive voltage doubler circuit being separate from the capacitive voltage divider circuit; and a buck converter coupled to the power converter voltage output of the capacitor-based power converter, the buck converter comprising a supply voltage input, a ground input, and a buck converter voltage output, the supply voltage input providing a first voltage, the power supply input providing a second voltage, and the capacitive circuit generating a third voltage for the low-dropout regulator based on the first voltage being lower or higher than the second voltage”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838